UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1312



STEPHANIE GREY-SWABY,

                                               Plaintiff - Appellant,

          versus


PITT COUNTY MEMORIAL HOSPITAL,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-04-101-A)


Submitted:   August 22, 2005              Decided:   September 8, 2005


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephanie Grey-Swaby, Appellant Pro Se. Walter Gregory Merritt,
HARRIS, CREECH, WARD & BLACKERBY, New Bern, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Stephanie Grey-Swaby appeals the district court’s order

dismissing her action for lack of subject matter jurisdiction under

Fed. R. Civ. P. 12(b)(1) because both parties are citizens of North

Carolina    and   she   failed   to   allege   any   basis   for    federal

jurisdiction.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.   See Grey-Swaby v. Pitt County Mem’l Hosp., No. CA-04-101-A

(Jan. 7, 2005).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -